DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant argues that Peleg, Thorens 2017 and Thorens 2013 fail to disclose the features presented in the proposed amendments. In paragraph [0081] of Peleg, when a violation is detected, the power is disabled. In other words, a state in which the aerosol can be supplied to the user is not maintained. 
Examiner notes that Peleg does in fact describe cutting power when a violation is detected. Under such circumstances, the device is not necessarily maintained in a state in which aerosol can be supplied. However, these features were not previously presented and not previously considered. 
It is further argued that the active delay after a puff in response to a violation is not necessarily stopping power supply to the atomizer during said puff. Even if the authentication scheme of Thorens 2017 can be incorporated into the vaporizer of Peleg, the control of the modified vaporizer is still not configured to stop supply of a power output to the atomizer during that puffing action while maintaining a state that the aerosol can be supplied. 
While the cited art may not expressly teach these features. The newly added limitation contain features that were not previously presented or considered. 


EXAMINER’S AMENDMENT
For purposes of Appeal, the claims will not be entered. They contain new issues (see above) that would require further search and/or consideration. 

Applicant's request for entry into AFCP 2.0 is acknowledged, but is denied because the response cannot be reviewed and a search conducted in the limited amount of time authorized for this pilot program. Therefore, the response is being reviewed under pre-pilot practice.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX B EFTA whose telephone number is (313)446-6548.  The examiner can normally be reached on 8AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Tucker can be reached on 571-272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEX B EFTA/Primary Examiner, Art Unit 1745